Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is a system including a pixel that emits light based on a signal provided to the pixel. The system may also include a buffer circuit having a differential pair stage, a cascade stage, and an output stage. The differential pair stage may receive a common mode voltage signal via a first switch in response to the first switch receiving a first signal that causes the first switch to close. The differential pair stage may couple a capacitor to the output stage via a second switch that operate based on a second signal, such that the capacitor reduces an offset provided by one or more circuit components in the differential pair stage, the cascade stage, the output stage, or any combination thereof. The differential pair stage may output the common mode voltage to the pixel via the output stage in response to the first signal being present. 
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was a system, a buffer circuit and a method including, inter alia, 
wherein the differential pair stage is configured to: 
receive a common mode voltage signal via a first switch in response to the first switch receiving a first signal configured to cause the first switch to close; 
couple at least one capacitor to the output stage via a second switch configured to operate based on a second signal, wherein the at least one capacitor is configured to reduce an offset provided 
couple a voltage source to the pixel via the output stage in response to the first signal being present, of claim 1 and similarly of claims 8 and 19 (first switch 110 or 134, first signal AZ, second switch 122, and second signal AZ’; fig. 6).
Lei (US 2015/0035813) teaches an operation amplifier OA with calibration (fig. 5). It has a differential input stage 1731, a bias stage 1733, an offset voltage adjustment stage 1735, and an output stage 1737. The differential input stage 1731 is coupled to the bias stage 1733. The bias stage 1733 is coupled between the power terminal VDD and the offset voltage adjustment unit 1735. The offset voltage adjustment unit 1735 is coupled between the bias stage 1733 and the ground GND. The output stage 1737 is coupled to the bias stage 1733. The bias stage 1733 is in cascade configuration. However, Lei does not teach the limitations regarding the common mode voltage signal and the capacitor for reducing offset induced in the differential stage, cascade stage, output stage, or a combination thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684.  The examiner can normally be reached on Mon-Fri 9:30-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TOM V SHENG/Primary Examiner, Art Unit 2628